
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1699
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Kagen submitted
			 the following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that foreign countries have engaged in unfair trade practices
		  in the United States with regards to paper products.
	
	
		Whereas the ability of the United States paper industry to
			 remain competitive has been undercut by the dumping of illegal foreign paper
			 imports into the domestic market;
		Whereas, on November 10, 2008, the United States
			 International Trade Commission found, in agreement with the United States
			 Department of Commerce, that lightweight thermal paper from China and Germany
			 was being illegally dumped into the United States market;
		Whereas, on September 21, 2010, the United States
			 Department of Commerce made the determination that certain coated papers from
			 China and Indonesia were being illegally dumped into the United States market;
			 and
		Whereas the International Trade Commission has imposed
			 increased tariffs on paper products for which it has determined were
			 intentionally undercutting the ability of United States paper manufacturers to
			 be competitive in a global market: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)encourages the International Trade
			 Commission to give the same consideration to the pending determination of
			 certain coated paper products as it had previously in the case of lightweight
			 thermal paper;
			(2)supports the
			 ongoing efforts of the United States paper industry to ensure that competition
			 within the global paper market is kept on a level playing field; and
			(3)recognizes the
			 importance and vital contributions of the United States paper industry to
			 innovation, employment, and the very fabric of life in the United
			 States.
			
